FILED
                             NOT FOR PUBLICATION                            MAY 03 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



YAQUELINA JANNETH MACHADO-                       No. 08-74330
TORREZ,
                                                 Agency No. A200-109-392
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted April 20, 2011 **

Before:        RYMER, THOMAS, and PAEZ, Circuit Judges.

       Yaquelina Janneth Machado-Torrez, a native and citizen of Honduras,

petitions for review of the Board of Immigration Appeals’ order dismissing her

appeal from an immigration judge’s decision denying her application for

withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We review

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
for substantial evidence, Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir.

2006), and we deny the petition for review.

       Substantial evidence supports the agency’s determination that, even if

Machado-Torrez’s testimony were credible and she established past persecution,

the government established by a preponderance of evidence that Machado-Torrez

could reasonably relocate within Honduras. See 8 C.F.R. § 1208.16(b)(1)(i)(B),

(b)(1)(ii); see also Knezevic v. Ashcroft, 367 F.3d 1206, 1214-15 (9th Cir. 2004)

(presumption of future persecution can be rebutted by showing that under all the

circumstances the applicant could reasonably be expected to relocate).

Accordingly, Machado-Torrez’s withholding of removal claim fails.

      PETITION FOR REVIEW DENIED.




                                         2                                      08-74330